DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-6, drawn to an antenna apparatus using only directional polarized antennas, classified in H01Q21/205.
II. Claims 7-20, drawn to an antenna apparatus using omnidirectional and directional polarized antennas, classified in H01Q21/24.
The inventions are independent or distinct, each from the other because:
Inventions II and I are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the subcombination requires M directional polarization antennas, wherein M is K times 4, K is an even number greater than 0, wherein a polarization direction of K/2 directional polarization antennas on each surface is a first polarization direction, and wherein a polarization direction of other K/2 directional polarization antennas on each surface is a second polarization direction.  The subcombination has separate utility such as on its own, or as a cube with directional polarization antennas on 4 surfaces, while the combination can be used to also implement omnidirectional antennas on different surfaces of a cube.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Invention I requires M directional polarization antennas, wherein M is K times 4, K is an even number greater than 0, wherein a polarization direction of K/2 directional polarization antennas on each surface is a first polarization direction, and wherein a polarization direction of other K/2 directional polarization antennas on each surface is a second polarization direction, while Invention II requires M antennas, wherein the M antennas comprise two omnidirectional antennas and directional polarization antennas, wherein the two omnidirectional antennas are separately distributed on two opposing surfaces of a cube, wherein each omnidirectional antenna is connected to one antenna port. Inventions I and II would require different search strategies, the searching of different terms, and a different determination of allowability which would be a serious search and examination burden.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

This application also contains claims directed to the following patentably distinct species:
Species I: Claims 7-13;
Species II: Claims 14-20. 
The species are independent or distinct because species I requires 2xL directional polarization antennas, wherein the 2xL directional polarization antennas are evenly distributed on another two surfaces of the cube other than the two opposing surfaces of the cube, while species II requires 4xL directional polarization antennas, wherein the 4xL directional polarization antennas comprise 2xL directional polarization antennas in a first polarization direction and 2xL directional polarization antennas in a second polarization direction, wherein the 4xL directional polarization antennas are evenly distributed on four surfaces of the cube. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claim is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
Species I requires  2xL directional polarization antennas, wherein the 2xL directional polarization antennas are evenly distributed on another two surfaces of the cube other than the two opposing surfaces of the cube, while Species II requires 4xL directional polarization antennas, wherein the 4xL directional polarization antennas comprise 2xL directional polarization antennas in a first polarization direction and 2xL directional polarization antennas in a second polarization direction, wherein the 4xL directional polarization antennas are evenly distributed on four surfaces of the cube. Species I and II would require different search strategies, the searching of different terms, and a different determination of allowability which would be a serious search and examination burden.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AB SALAM ALKASSIM JR whose telephone number is (571)270-0449. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571) 272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AB SALAM ALKASSIM JR/Primary Examiner, Art Unit 2845